Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   December 16, 2015

The Court of Appeals hereby passes the following order:

A15A2341. THOMAS L. PYBURN v. THE STATE.

      Thomas Pyburn was convicted of incest and sentenced to 20 years
imprisonment. We affirmed his conviction on direct appeal. Pyburn v. State, 301 Ga.
App. 372 (687 SE2d 909) (2009). In February 2014, Pyburn filed an application for
out-of-time review by the Sentence Review Panel, which the trial court denied.
Pyburn then filed this direct appeal.1
      An appeal is subject to dismissal where the questions presented on appeal are
moot. See OCGA § 5-6-48 (b) (3). “An issue is moot when a determination is sought
on a matter which, when rendered, cannot have any practical effect on the existing
controversy.” Hughes v. Ga. Dept. of Corrections, 267 Ga. App. 440, 443 (2) (600
SE2d 383) (2004) (punctuation omitted). The Sentence Review Panel, which no
longer exists, stopped accepting applications for review in 2007. See OCGA § 17-10-
6.3 (e); McClendon v. State, 318 Ga. App. 676, 677-678 (1) & n.2 (734 SE2d 505)
(2012). Consequently, appellate review of the trial court’s refusal to send Pyburn’s
case to the Sentence Review Panel can have no practical effect in this case. This
appeal therefore is DISMISSED as moot.




      1
       We initially transferred this case to the Supreme Court, along with an appeal
Pyburn filed from the denial of his request for mandamus relief in the same
underlying action. In a single order, the Supreme Court dismissed Pyburn’s appeal
from the denial of mandamus relief and transferred this case back to this Court. See
Case Nos. S16A0187, S16A0188 (Nov. 2, 2015).
Court of Appeals of the State of Georgia
                                     12/16/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.